Citation Nr: 1630344	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to May 3, 2013, for bilateral hearing loss and a rating in excess of 10 percent after May 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in September 2015, which granted a joint motion for partial remand vacating and remanding the portions of a March 2015 Board decision that denied an initial compensable rating for bilateral hearing loss prior to May 3, 2013, and an initial rating greater than 10 percent after May 3, 2013.  

The issue initially arose from an August 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was last remanded for additional development in December 2015.

In January 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss prior to May 3, 2013, was manifested by no worse than Level VI hearing acuity in the right ear and Level I hearing acuity in the left ear, and after May 3, 2013, is manifested by no worse than Level XI hearing acuity in the right ear and Level II hearing acuity in the left ear; and, there is no evidence of an exceptional pattern of hearing loss due to the service-connected disability.



CONCLUSION OF LAW

The criteria for an initial compensable rating prior to May 3, 2013, for bilateral hearing loss and a rating in excess of 10 percent after May 3, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See March 2010 VA correspondence and January 2015 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  

The Board recognizes that the January 2016 Supplemental Statement of the Case (SSOC) did not clearly address the findings of a December 2015 VA ear conditions examination report.  However, the report was included in the evidence considered and the information provided was complete enough as to the material evidence of record to allow the appellant to present arguments in support of his appeal.  See 38 C.F.R. §§ 19.29, 19.31 (2015); Sprinkle v. Shinseki, 733 F.3d 1180, 1185 (Fed. Cir. 2013).  In fact, the Veteran's service representative has acknowledged receipt of the SSOC and review of the pertinent evidence of record and, in essence, requested that the Board proceed to a final decision in this appeal in statements provided in January 2016 and May 2016.  

Additional consideration has been given to the May 2016 statement that asserted that a January 2016 SSOC finding that there was no evidence of marked inference with employment indicated the December 2015 VA audiologist's opinion was not fully considered.  The Board does not agree.  The SSOC clearly noted the audiologist's finding that the Veteran's hearing impairment as likely as not caused marked interference in employment.   The opinion was considered, but rejected by the Agency of Original Jurisdiction.  Overall, the notice provided in this appeal adequately addressed the evidence considered and allowed the appellant to present arguments in support of his appeal.  A single less than fully articulate statement does not render the notice inadequate.  The Board further finds there is no evidence of any additional existing pertinent records as to this matter.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.


Hearing Loss Disability

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA regulations provide a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2015).  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  

A hearing examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test using the Maryland CNC test and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  

Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The pertinent evidence of record shows that a May 2010 VA otolaryngology examination found the Veteran's external auditory canals and tympanic membranes were normal in appearance.  The examiner provided diagnoses of bilateral sensorineural hearing loss and recurrent tinnitus and found that there was more than adequate clear and convincing evidence that hearing loss was incurred during active service and was more likely the result of military noise exposure.  The bilateral recurrent tinnitus was related to threshold shifts clearly incurred during active service.

On VA authorized audiological evaluation in May 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
75
85
50
LEFT
5
55
75
95
58

Speech audiometry (CNC) revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner noted the Veteran demonstrated excellent word recognition ability, bilaterally.  Diagnoses of bilateral sensorineural hearing loss and recurrent tinnitus were provided with right ear hearing within normal limits from 500 to 2000 Hertz(Hz) sloping to severe sensorineural hearing loss from 3000 to 4000 Hz and left ear hearing within normal limits from 500 to 1000 Hz sloping to profound sensorineural hearing loss from 2000 to 4000 Hz.  The Veteran was issued VA hearing aids.

In a July 2010 statement the Veteran's partner described problems he had experienced watching movies and when she talked with him in the car.  Similar statements were also provided in July 2010 by the Veteran's daughter, an acquaintance, and a former business associate.  In an August 2010 statement the Veteran's brother, a registered nurse, asserted that there was no doubt he had a significant hearing loss.  In December 2015 statement the Veteran's daughter, also identified as a nurse, reported that the Veteran had hearing difficulties throughout her lifetime that had increased as he aged.  

An August 2010 rating decision, in pertinent part, established service connection for bilateral tinnitus and bilateral hearing loss.  A 10 percent rating was assigned for tinnitus and a 0 percent rating was assigned for bilateral hearing loss.  

On VA authorized audiological evaluation in September 2011, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
80
90
61
LEFT
10
50
70
95
56

Speech audiometry (CNC) revealed speech recognition ability of 64 percent in the right ear and of 92 percent in the left ear.  Diagnoses of bilateral sensorineural hearing loss and bilateral recurrent tinnitus were provided with right ear hearing within normal limits from 250 to 750 Hz, mild sensorineural hearing loss from 1000 to 2000, and severe sensorineural hearing loss from 3000 to 8000 Hz and left ear hearing within normal limits from 250 to 1000 Hz, mild to moderate sensorineural hearing loss from 1500 to 2000 Hz, and severe sensorineural hearing loss from 3000 to 8000 Hz.  

On VA authorized audiological evaluation in May 2013, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
85
105
70
LEFT
10
55
75
100
60

Speech audiometry (CNC) revealed speech recognition ability of 16 percent in the right ear and of 96 percent in the left ear.  

On VA authorized audiological evaluation in October 2014, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
90
105
74
LEFT
15
55
80
100
62

Speech audiometry (CNC) revealed speech recognition ability of 20 percent in the right ear and of 92 percent in the left ear.  

On VA authorized audiological evaluation in December 2015, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
65
90
100
76
LEFT
20
60
75
95
63

Speech audiometry (CNC) revealed speech recognition ability of 20 percent in the right ear and of 92 percent in the left ear.  The audiologist found that the word recognition score was appropriate for the Veteran.  It was noted that ipsilateral and contralateral acoustic reflexes were abnormal, bilaterally.  

The audiologist also found that the Veteran's hearing loss impacted the ordinary conditions of daily life, including ability to work.  As to the functional effects of the service-connected hearing loss, it was noted the Veteran reported he currently worked with his spouse in their traveling vending business.  In the past, he had handled the customer service portion of the business: handling orders, waiting on customers (in person and on the telephone) and otherwise conversing with many people at once.  Now, due to his hearing loss, he reported he was no longer able to perform these tasks and now handles the sewing, bookkeeping and other functions that do not require direct customer contact.  He stated he was not able to use the telephone for business and relied on his spouse or others to answer business telephone calls. 

The Veteran reported that he had great difficulty understanding speech in background noise, without visual cues and when speaking to people with unfamiliar accents.  He was not able to speak to his spouse or other passengers while driving because his right (poorer) ear is toward the sound source.  He and his spouse traveled by automobile for their job making communication while driving a frequent problem.  He reported poor sound localization due to his hearing loss, which would also affect his ability to interact with customers at his business.  Beyond occupational concerns, he reported that his service-connected hearing loss affected everyday life and required that his spouse order food for him in restaurants so that he may avoid embarrassment.  When he watched television or listened to music, he listens at a volume that is too loud for others.  It was the opinion of the audiologist that the Veteran's service-connected hearing loss at least as likely as not causes marked interference with employment, specifically that the Veteran had changed duties in his employment due to the above described hearing related difficulties. 

A December 2015 VA ear conditions examination report noted that the Veteran had a rather complex history and that he was first seen in May 2010, at which time an audiology evaluation showed a bilateral "SYMMETRICAL" high frequency sensorineural hearing loss.  The examiner explained that there was clear and convincing evidence that significant bilateral symmetrical hearing loss was incurred while on active duty and was more likely than not the result of military noise exposure.  However, subsequent to May 2010 the Veteran's word recognition scores in the right ear began to decline and that in July 2011 a small enhancing mass was noted in the right internal auditory canal felt to be a right acoustic neuroma (vestibular Schwannoma).  At the present time the Veteran complained of essentially no hearing whatsoever in his right ear (anacusic right ear) and he wore a hearing aid in his left ear.  

The examiner noted that the Veteran's medical history revealed primarily that the right-sided acoustic neuroma (vestibular Schwannoma) had resulted in a marked difference in hearing loss in the right ear that was far more pronounced than hearing loss in the left ear.  It was further noted that the audiometric thresholds in the right and left ears was similar, the exception being primarily the 30 decibel differential in the left ear at 1000 Hz, and that the primary reason resulting in markedly reduced hearing acuity in the right ear (apparently erroneously referred to the left) was the 24 percent word recognition (discrimination) score versus the 96 percent word recognition score in the left ear.  This would translate to the Veteran having essentially an anacusic (non-hearing) right ear (also apparently erroneously referred to the left) whereas his auditory acuity in the left ear is very functional, especially with amplification.  His main disability would be lack of binaural (stereo) hearing that would result in lack of ability to localize sound as well as a perception of overall reduced hearing acuity. 

The examiner further noted that the etiology of hearing loss in both ears was military noise exposure, but explained that the marked differential in hearing loss in the right ear, as compared to the left ear, was the right-sided acoustic neuroma; so the etiology of the additional hearing loss in the right ear from a baseline of the left ear would be related to the acoustic neuroma and sequela of gamma knife radiation used to treat the acoustic neuroma.  It was further noted that the right sided acoustic neuroma appeared not to have developed until well over 35 years subsequent to the Veteran's military separation in 1973, and would less likely than not be related to military service.  The examiner found that a review of the record provided a clear path in terms of detailing the progression in the Veteran's right ear hearing loss that was the result of the acoustic neuroma, and was not related in any way to military noise exposure. 

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral hearing loss prior to May 3, 2013, was manifested by no worse than Level VI hearing acuity in the right ear and Level I hearing acuity in the left ear, and after May 3, 2013, is manifested by no worse than Level XI hearing acuity in the right ear and Level II hearing acuity in the left ear.  The available VA audiology examination findings are found to adequately demonstrate the present level of hearing disability attributable to the service-connected disability.  These numeric designations when applied to Table VII warrant a 0 percent schedular rating prior to May 3, 2013, and a 10 percent schedular rating after May 3, 2013.  Although the December 2015 VA ear conditions examiner found the Veteran's post-May 2010 decline in speech recognition ability for the right ear was primarily due to his nonservice-connected acoustic neuroma, no specific speech recognition score attributable solely to the service-connected hearing loss was provided.  However, even using the reported scores which include the nonservice-connected impairment no higher schedular rating is warranted.  Therefore, the claim for entitlement to a higher or additional staged schedular ratings for bilateral hearing loss is denied.

Where circumstances warrant, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on specified puretone threshold findings, all four frequencies must have puretone threshold of 55 decibels or more, or the threshold at 1000 hertz must be 30 decibels or less, while the threshold at 2000 decibels must be 70 decibels or more.  38 C.F.R. § 4.86.  In other situations, where a VA examiner certifies that the use of speech discrimination tests is not appropriate, because of situations such as inconsistent speech discrimination tests or language difficulties, Table VIa may be used to evaluate the hearing loss, based solely on puretone thresholds.  38 C.F.R. §§ 4.85(c), 4.86.  There has been no such certification in this case and none of the examination reports demonstrate puretone thresholds that would meet the criteria for rating based on exceptional patterns of hearing impairment.

The audiometric testing of record is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  It is clearly contemplated that the Veteran's service-connected hearing loss disability results in some degree of communication impairment and limits some activities.  The December 2015 VA ear conditions examiner admitted as much in his opinion, but provided a persuasive opinion consistent with the medical evidence of record that the Veteran's declining speech recognition ability after a May 2010 evaluation was unrelated to service, service noise exposure, or a service-connected hearing loss disability.  The Board notes the Veteran has not asserted, and the evidence does not indicate, that his right-sided acoustic neuroma and sequela of gamma knife radiation used to treat the acoustic neuroma were incurred or aggravated as a result of service or a service-connected disability.  The December 2015 ear conditions examiner specifically found that the progression in the Veteran's right ear hearing loss was the result of the acoustic neuroma and was not related in any way to military noise exposure.  While VA examiners have acknowledged that the Veteran has had difficulty communicating even before May 2010, in light of the December 2015 VA ear condition examiner's opinion the service-connected disability is found to be not more severe than indicated by the present ratings under the conditions of daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Records show service connection is established for bilateral hearing loss and tinnitus, but not for the residuals of a right-sided acoustic neuroma.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the combined disability ratings assigned herein.  The examiners have noted the Veteran's manifest symptoms and impairment due to these disorders.  Although the Veteran is shown to have experienced difficulty with his present employment, the record demonstrates that his additional hearing impairment in the right ear from the baseline of the left ear is related to a nonservice-connected acoustic neuroma and the sequela of gamma knife radiosurgery performed in August 2013.  In addition, while the December 2015 VA audiologist stated that the Veteran's hearing impairment had resulted in a marked interference in his current business activity due to his reported change in duties in the vending/crafts business he operated with his spouse, he did not distinguish the service-connected hearing loss disability from the nonservice-connected hearing loss due to acoustic neuroma and sequela of gamma knife radiosurgery.  Nor did the audiologist address the Veteran's ability to engage in other forms of employment or comment upon the Veteran's retirement from his automotive transmission repair business or the other recent business activities in which he had been involved that are shown in the available record.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture attributable to his established service-connected disabilities.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.


Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran, through his representative at the January 2015 hearing, specifically denied raising a claim for TDIU.  No discussion of the issue of entitlement to a TDIU is warranted.


ORDER

Entitlement to an initial compensable rating prior to May 3, 2013, for bilateral hearing loss and a rating in excess of 10 percent after May 3, 2013, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


